Citation Nr: 1201745	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as a result of participation in Project 112 and Shipboard Hazards and Defense (SHAD) testing or as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





REMAND

The Veteran served on active duty from December 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The instant matter was previously before the Board in October 2010, at which time the Board remanded the claim for further development.  After completing the required evidentiary development, the agency of original jurisdiction (AOJ) re-adjudicated the matter and denied the Veteran's service connection claim in an October 2011 supplemental statement of the case (SSOC).  

In response to the October 2011 SSOC, the Veteran submitted a statement wherein he reported that he was serving aboard the USS Henry B. Wilson while it was docked at Da Nang pier on April 2, 1967.  The Veteran indicated that while he did not believe that he had left the ship while it was docked at Da Nang pier, he did serve on deck, as his division handled the aft line during sea and anchor detail.  The Board finds this statement to raise an argument not previously considered by the agency of original jurisdiction (AOJ), namely, that he was directly exposed to herbicides while in service.  The Veteran's statement was not accompanied by a waiver of RO consideration.  

According to a VA Compensation and Pension (C&P) Service Bulletin from January 2010 and accompanying list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents, the "USS Henry B. Wilson (DDG-7) [Guided Missile Destroyer] docked at Da Nang pier on April 2, 1967."  A review of the Veteran's service personnel records confirms that he was serving aboard the USS Henry B. Wilson on April 2, 1967.  While the Veteran does not assert that he went ashore during this time, given the Veteran's reported service duties, and the fact that the claim requires remand for additional reasons, the Board finds that remand is appropriate for the AOJ to consider in the first instance whether the Veteran was likely exposed to herbicides based on his service duties and proximity to the landmass of Vietnam.  See 38 C.F.R. § 20.1304(c) (2011).

Further, the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011). 

In October 2010, the Board remanded the instant matter, in part, for the Veteran to be afforded a VA examination to determine the etiology of his diabetes mellitus.  The examiner was specifically directed to opine as to whether the Veteran's diabetes mellitus was directly related to service as evidenced by his STRs and the other medical evidence of record.  If the examiner concluded that the Veteran's diabetes mellitus was not directly related to service, the examiner was directed to opine as to whether the Veteran's diabetes mellitus was the result to exposure to the Methylacetoacetate, a sarin nerve agent stimulant, or to the nonpathogenic biological aerosol, Bacillus globigii (BG) (now known as Bacillus subtilis var. niger), as a result of the Veteran's participation in Operation SHAD (DTC Test 69-31).  

The Veteran was afforded VA examinations in October 2010 and May 2011.  While the VA examiners provided opinions as to the etiology of the Veteran's diabetes mellitus and the likelihood that his it was related to his Methylacetoacetate and BG exposure in service, neither examiner offered an opinion as to whether the Veteran's diabetes mellitus was directly related to service, as directed by the Board's October 2010 remand.  Accordingly, the Board finds that the October 2010 and May 2011 VA examiners' opinions are not complaint with the terms of its October 2010 remand.  While the examiners did opine as to the etiology of the Veteran's diabetes, in light of the Veteran's argument that he was directly exposed to herbicides in service, the Board finds that it is necessary to remand the claim again for an addendum that specifically discusses whether it is at least as likely as not that the Veteran's diabetes mellitus is directly related to service.  See Barr and Stegall, both supra.  Accordingly, on remand, the physician who provided the October 2010 examination and reviewed the May 2011 examination report should provide an addendum that specifically addresses the question of direct service connection.  In this regard, although, as noted by the October 2010 examiner, presumptive exposure has not been conceded, on remand, consideration should be given to the Veteran's theory of entitlement to service connection for diabetes mellitus based on direct exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  He should also be asked to provide any additional information he might have to show whether he was exposed to herbicides while his ship was docked at Da Nang harbor.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The AOJ should also search for records from the military that might show spraying operations for herbicides in the area of Da Nang in April 1967.

3.  After completion of the development requested in paragraph 1, the AOJ should request that the clinician 

who provided the October 2010 examination, if he is still available, provide an addendum that specifically considers and specifically discusses the likelihood that the Veteran's diabetes mellitus is directly related to service.  As part of that opinion, the clinician must address the Veteran's theory of entitlement to service connection based on direct exposure to herbicides while on deck while his ship was docked at Da Nang harbor, and provide an opinion as to whether the Veteran's diabetes mellitus is at least as likely as not related to that exposure.  An opinion should also be provided as to the likelihood that diabetes had its onset during military service.  (A private treatment record dated in 2003 notes a "25-year" history of the disease.)

If the examiner determines that he cannot provide an opinion on either question without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's diabetes mellitus or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

(If another examination is required to formulate an opinion, or if the requested clinician is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue of entitlement to service connection for diabetes mellitus must be readjudicated.  As part of that readjudication, the AOJ must specifically consider whether the evidence, to include any lay evidence, establishes that the Veteran was directly exposed to herbicides in service.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


